Citation Nr: 1745567	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-48 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a lung disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from December 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the issue of whether new and material evidence had been submitted to reopen the claim for chronic obstructive pulmonary disease (COPD) in April 2014 for further development.  In September 2016, the Board reopened the claim and remanded the case for further development.  The appeal has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the prior remand, the Veteran was afforded a VA examination in February 2017during which the examiner rendered a negative nexus opinion.  In particular, she indicated that the Veteran had never been diagnosed with a lung condition, had a normal respiratory examination, and did not have any objective evidence or diagnosis of asbestosis.  However, despite noting earlier in the report that an August 2015 private medical record assessed him as having interstitial lung disorder pneumonitis, the examiner later stated that there was no diagnosis of interstitial lung disease or any lung disorder in the medical notes.  Thus, it is not clear whether she fully considered the medical evidence in rendering her opinion.  Nor did she explain whether the August 2015 assessment was a misdiagnosis or whether the disorder had since resolved.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any lung disorder that may have been present during the appeal period. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that a requirement of current disability is satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for a lung disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any lung disorder that has been present at any point during the appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should identify any lung disorders that have been present since the Veteran filed his claim in January 2009 or within close proximity thereto (even if later resolved). 

If any previously diagnosed lung disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed, to specifically include the August 2015 finding of interstitial lung disorder pneumonitis.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as the disorder manifested in service or is otherwise causally or etiologically related thereto, including any chemical, asbestos, or jet fuel exposure therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history," 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

